03/02/2021



                                                                                     Case Number: DA 20-0530




          IN THE SUPREME COURT OF THE STATE OF MONTANA
COLBERT’S ELECTRIC, INC.,         )               Case No. DA 20-0530
                                  )
          Plaintiff/Appellee,     )               ORDER GRANTING
                                  )               STIPULATION TO DISMISS
     -vs-                         )               APPEAL WITH PREJUDICE
                                  )
LOCALOOP, INC.,                   )
                                  )
          Defendant/Appellant.    )
_________________________________ )
      Upon the Parties’ Stipulation to Dismiss Appeal with Prejudice and for
good cause appearing therefor,
      IT IS ORDERED, AND THIS DOES ORDER, that:
      1. The appeal on file herein is dismissed with prejudice for the reason that
the issues in this appeal are completely settled; and
      2. The Judgment entered by the District Court remains in full force and
effect, pursuant to and subject to the terms of the Parties’ Settlement.
      DATED this ____ day of March, 2021.



                                        CHIEF JUSTICE




ORDER - Page 1

                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                                March 2 2021